Case 20-31476-hdh11 Doc 2161 Filed 03/19/21                Entered 03/19/21 18:30:31            Page 1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

       In re:                                        §            Chapter 11
                                                     §
       Tuesday Morning Corporation, et al.,          §
                                                     §            Case No. 20-31476-HDH-11
                                                     §
                Debtor.                              §            Jointly Administered

                                  WITNESS AND EXHIBIT LIST

              The landlords listed on Schedule A hereto (collectively, the “Landlords”
       and each a “Landlord”) file this Witness and Exhibit list for the hearing scheduled
       for March 24, 2021 in connection with the following matters:

               Objections to the Debtors’ proposed cure amounts (the “Cure Objections”)
                contained in the Debtors’ unexpired lease and executory contract
                assumption notices (the “Cure Notices”) filed at Docket Nos. 1107, 1108,
                and 1201, as amended by the Schedule of Assumed Contracts and Cures
                and the Schedule of Assumed Leases and Cures incorporated in the Debtors’
                Plan Supplement filed in the Notice of Filing of Plan Supplement [Docket
                No. 1788, at Exhibits 4–A and 4–B]; and

               Debtors’ Motion for Entry of an Order (I) Compelling Landlords’
                Compliance with Amended Leases for Store Nos. 91 and 399 and (II)
                Approving Debtors’ Assumption of the Amended Leases [Docket Nos.
                1937 & 1938] (the “Motion to Compel”).1




                1
                 The parties have been working toward a possible consensual resolution of the
       Motion to Compel. The respective Landlords, thus, respectfully request that, if the hearing
       on March 24, 2021 goes forward as to the Motion to Compel, it serve as a status conference
       only. Moreover, as set forth in the respective Landlords objection to the Motion to Compel
       (ECF No. 2072), to the extent that the Court hears the Motion to Compel on March 24,
       2021, Landlords will request that the Court set a full evidentiary hearing for a later date on
       the issues raised in their objection, with live testimony and an opportunity to take
       discovery, and they continue to reserve all rights herein to make that request.


                                                                                             Page 1
Case 20-31476-hdh11 Doc 2161 Filed 03/19/21           Entered 03/19/21 18:30:31       Page 2 of 4




                                          Witnesses

       1.     Any witness listed or called by any other party; and

       2.     Any witness necessary to rebut the testimony of a witness called or
       designated by any other party

                                           Exhibits

       1.     All exhibits presented or designated by any other party.

       2.     All exhibits necessary to rebut any exhibit presented or designated by any
       other party.

                          [Remainder of page intentionally left blank]




                                                                                    Page 2
Case 20-31476-hdh11 Doc 2161 Filed 03/19/21            Entered 03/19/21 18:30:31         Page 3 of 4




       Dated: March 19, 2021                  Respectfully submitted,

                                              REED SMITH LLP

                                              By: /s/ Michael P. Cooley
                                                   Michael P. Cooley (SBN 24034388)
                                                   2850 N. Harwood St., Ste. 1500
                                                   Dallas, Texas 75201
                                                   T: 469.680.4200
                                                   F: 469.680.4299
                                                   mpcooley@reedsmith.com
                                              and
                                              Leslie C. Heilman, Esquire (No. 4716)
                                              Laurel D. Roglen, Esquire (No. 5759)
                                              BALLARD SPAHR LLP
                                              919 N. Market Street, 11th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 252-4465
                                              Facsimile: (302) 252-4466
                                              E-mail: summersm@ballardspahr.com
                                              heilmanl@ballardspahr.com
                                              roglenl@ballardspahr.com

                                              Dustin P. Branch, Esquire
                                              Jessica M. Simon, Esquire
                                              BALLARD SPAHR LLP
                                              2029 Century Park East, Suite 1400
                                              Los Angeles, CA 90067-2915
                                              Telephone: (424) 204-4354
                                              Facsimile: (424) 204-4350
                                              E-mail: branchd@ballardspahr.com
                                              simonjm@ballardspahr.com

                                              Attorneys for Landlords identified on
                                              Schedule A

                                CERTIFICATE OF SERVICE

               The undersigned certifies that, on March 19, 2021, a true and correct copy
       of the foregoing document was served via the Court’s Electronic Case Filing (ECF)
       system upon all parties registered to receive electronic notices in this case,
       including the Office of the United States Trustee, the chapter 11 trustee, and counsel
       for the Official Committee of Unsecured Creditors.

                                              /s/ Michael P. Cooley
                                              Michael P. Cooley


                                                                                      Page 3
Case 20-31476-hdh11 Doc 2161 Filed 03/19/21   Entered 03/19/21 18:30:31   Page 4 of 4




                                    Schedule A

       ACADIA REALTY LIMITED PARTNERSHIP
       PRESTON SHEPARD RETAIL, LP
       CENTERPOINTE OWNER LLC
       ARC MCLVSNV001, LLC
       ARC TSKCYMO001, LLC
       BRIXMOR OPERATING PARTNERSHIP LP
       C.E. JOHN COMPANY, INC.
       CITIVEST COMMERCIAL INVESTMENTS, LLC
       DEUTSCHE ASSET & WEALTH MANAGEMENT
       FEDERAL REALTY INVESTMENT TRUST
       FIREWHEEL LLC
       HUTENSKY CAPITAL PARTNERS
       JT PROPERTY, LLC (d/b/a/ JTABO, LLC in New Mexico)
       NNN PONTE VEDRA OWNER
       NEW MARKET PROPERTIES LLC
       PRIDE CENTER CO.
       STARWOOD RETAIL PARTNERS LP
       TAYLOR 23855 HAWTHORNE LLC
       THE MACERICH COMPANY
       TRED AVON, LLC
       WEST VALLEY PROPERTIES, INC.




                                                                      Page 4
